Citation Nr: 0615833	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a lumbar spine disability manifested by low back strain.

2.  Entitlement to a disability rating higher than 20 percent 
for a cervical spine disability manifested by cervical 
spondylosis, with C6-7 radiculopathy.

3.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), in August 2002 and December 2002.  In 
the former rating decision, the RO assigned higher ratings of 
40 and 20 percent, respectively, for the service-connected 
lumbar and cervical spine disabilities.  In the latter rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial rating of 10 percent.

The New York, New York, RO certified the case to the Board.

In regards to the veteran's claim for a higher rating for 
tinnitus, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), which reversed a 
Board decision that had concluded that no more than a single 
10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is accordingly seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  

In order to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, the Secretary of VA has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.

The specific claims affected by the above-cited stay include 
all cases, such as the veteran's case, in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.

The issue of entitlement to a disability rating higher than 
40 percent for a lumbar spine disability manifested by low 
back strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the issue of entitlement to an increased 
rating for the service-connected cervical spine disability.

2.  Throughout the pendency of this appeal, the service-
connected cervical spine disability has been manifested by a 
pronounced intervertebral disc syndrome with persistent 
symptoms including constant pain, stiffness and limitation of 
the motion of the neck, radiological evidence of mild 
spondylosis from C5 through C7, and electro diagnostic 
evidence of mild, middle and lower cervical radiculopathy on 
the left side, with little intermittent relief.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 60 percent rating 
for the service-connected cervical spine disability 
manifested by cervical spondylosis, with C6-7 radiculopathy, 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 471a, Diagnostic Code 5243 
(2005); 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8512 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield II).

In this case, VA fully complied with its Pelegrini II 
notification duties in regards to the veteran's claim for a 
higher rating for his service-connected cervical spine 
disability by means of a letter issued in September 2003.  
That letter did not specifically contain, word by word, the 
above-cited fourth element but it nevertheless provided 
adequate notice in that regard because it clearly made the 
veteran aware of his responsibility to ensure that VA 
receives all the evidence that is pertinent to his claim that 
he can identify.  Thus, the veteran has received adequate 
VCAA notice as described in Pelegrini.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for a higher rating for his service-
connected cervical spine disability.  He was not provided 
with notice of the type of evidence necessary to establish an 
effective date for a higher rating.  That was not necessary 
because, even though the Board is partially granting in this 
decision the veteran's claim for a higher rating, the actual 
effective date for this grant will be assigned by the RO, not 
by the Board.  Thus, the veteran is not prejudiced by the 
lack of this element of notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (AOJ), the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after issuance of the initial decision 
from which the appeal of the veteran's claim for an increased 
rating for his service-connected cervical spine disability 
arose, the timing deficiency was cured by re-adjudication of 
this claim following provision of adequate notice.  Mayfield.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  In the present case, the duty to assist has 
been fulfilled in regards to the veteran's claim for a higher 
rating for his service-connected cervical spine disability, 
as VA has had the veteran examined and has secured all 
identified records pertaining to this particular matter.

Additionally, having received from the veteran additional 
medical records produced in the year 2004 that were not 
originally reviewed by the AOJ, the Board advised the 
veteran, by letter dated in April 2006, of his right to that 
effect and to waive, in writing, his right to have his case 
remanded by the Board for original review by the AOJ.  In May 
2006, the Board received the veteran's written waiver, 
authorizing the Board to review this new evidence in the 
first instance and go ahead with appellate review of his 
claim.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the issue of 
entitlement to a higher rating for the service-connected 
cervical spine disability that has yet to be secured.  Thus, 
the appeal of this issue is ready for appellate disposition.


Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3, see also 38 C.F.R. § 3.102.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Functional loss contemplates the inability of the body to 
perform the normal working movements with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-206 (1995); see also Johnson 
v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 (December 
12, 1997).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome (IVDS).  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include IVDS, were 
again revised effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 32449-32450 (June 
10, 2004).

The old or the new rating criteria may apply, whichever are 
most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPRECs 3-2000 (April 10, 2000), 7-2003 (Nov. 19, 2003); 
see also VAOPGCPREC 1-2004 (July 15, 2004).

The 20 percent rating that was granted in August 2002 for the 
service-connected cervical spine disability was assigned 
under Diagnostic Code (DC) 5290 of VA's Schedule for Rating 
Disabilities ("the Schedule"), on account of moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Part 4, DC 5290 (2002, 2003).  

Prior to September 23, 2002, DC 5293 of the Schedule provided 
for a rating of 40 percent for severe IVDS, with recurring 
attacks and only intermittent relief, and for a maximum 
rating of 60 percent for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Additionally, prior to September 26, 2003, DC 5287 provided 
for ratings of 30 and 40 percent, respectively, for favorable 
and unfavorable ankylosis of the cervical spine, while DC 
5290 provided for a rating of 30 percent for severe 
limitation of the motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DCs 5287, 5290 (2003).

Prior to September 26, 2003, a 60 percent rating was 
warranted under DC 5285 for residuals of fractured vertebra, 
without cord involvement, with abnormal mobility requiring 
neck brace (jury mast), while a total (100 percent) rating 
was warranted for residuals of fractured vertebra, with cord 
involvement and the individual being bedridden or in need of 
long leg braces.  38 C.F.R. § 4.71a, DC 5285 (2003).

Prior to September 26, 2003, a 60 percent rating was also 
warranted for favorable, complete bony fixation (ankylosis) 
of the spine, while a total (100 percent) rating was 
warranted for unfavorable, complete bony fixation (ankylosis) 
of the spine, with marked deformity and involvement of the 
major joints (Marie-Strumpell type), or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 
(2003).

As noted earlier, the amendment to the regulations addressing 
the rating of service-connected disabilities of the spine 
that was made effective from September 23, 2002, affected 
only the rating criteria for IVDS.  As of that date, these 
regulations essentially require that the evaluation of IVDS 
be based on the frequency of any incapacitating episodes or 
on the combined neurological and orthopedic disability.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

The second regulatory change, which, as also indicated 
earlier, was made effective from September 26, 2003, affected 
the rating criteria addressing all diseases and injuries to 
the spine, to include IVDS.  68 Fed. Reg. 51454-51458 (Aug. 
27, 2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  In 
essence, this second set of rating criteria mandates that the 
ratings be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is rated 100 percent 
disabling.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine, while a 
30 percent disability rating is assigned for forward flexion 
of the cervical spine to 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, for combined range of motion of the cervical 
spine not greater than 170 degrees, or for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2005).

Any associated neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, DCs 5235-5243, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in above.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (3) (2005).

Each range of motion measurement should be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(4) (2005).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (2005).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86). 

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120. 
 
With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 

DCs 8510 through 8513 of the Schedule address paralysis of 
the radicular groups.  They are preceded by the following 
note, applicable to all diseases of the peripheral nerves:

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor. 

38 C.F.R. § 4.124a, Diseases of the Peripheral nerves, note.

Mild, incomplete paralysis of any radicular group is to be 
rated as 20 percent disabling, irrespective of whether it 
involves the major (dominant) or minor upper extremity.

Ratings of 40 and 30 percent are warranted for the major and 
minor extremities, respectively, when the paralysis of the 
middle or lower radicular group is incomplete and moderate, 
while ratings of 50 and 40 percent are warranted for the 
major and minor extremities, respectively, when the paralysis 
is incomplete and severe.  38 C.F.R. § 4.124a, DCs 8510, 
8511, 8512, 8610, 8611, 8612, 8710, 8711, 8712.

Maximum ratings of 70 and 60 percent, respectively, are also 
warranted, for the major and minor upper extremity, when 
there is complete paralysis of the middle radicular group, 
under DC 8511 (and DCs 8611, for neuritis, and 8711, for 
neuralgia), affecting that muscle group's ability for 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and when the extension of the wrist has been lost or 
is severely affected.   38 C.F.R. § 4.124a, DCs 8511, 8611, 
8711.

Maximum ratings of 70 and 60 percent, respectively, are 
likewise warranted for the major and minor upper extremity 
when there is complete paralysis of the lower radicular 
group, under DC 8512 (and DCs 8612, for neuritis, and 8712, 
for neuralgia), affecting all intrinsic muscles of the hand 
and rendering paralyzed (or resulting in substantial loss of 
the use of the hand) some or all of the flexors of the wrist 
and fingers.  38 C.F.R. § 4.124a, DCs 8512, 8612, 8712.

Pursuant to Francisco, the Board has reviewed all the 
evidence (which includes VA medical examination reports dated 
in January 1999 and February 2002), but has placed more 
probative value on the most recently produced medical 
evidence, (specifically, the reports of VA spine and 
neurological examinations conducted in September 2003, the 
reports of x-rays and an EMG study conducted in October 2003 
and December 2003, respectively, and a private neurologist's 
report dated in November 2004).

On VA joints examination in February 2002, the veteran stated 
that he was involved in a hard helicopter landing (which he 
also referred to as a "controlled crash") while in service 
in the early 1990's, that, days later, he noted stiffness in 
his neck and back, and that the symptoms had progressed 
throughout the years.  The veteran reported current 
orthopedic treatment and complained of pain involving his 
neck, which radiated to the left shoulder and arm, often down 
to the thumb, index, and middle finger.  The veteran stated 
that he was right-dominant and that he did not note any 
changes of his symptoms associated with the weather.

The examiner reported that the veteran's neck was "extremely 
stiff," that the veteran had difficulties looking left and 
right, and that there was some cramping involving the left 
hand.  The veteran stated that he was employed in an office 
job where he worked 40 hours per week, that he had lost one 
week due to back and neck pain, and that he had difficulty 
sleeping.

Physical examination revealed an individual in no acute 
distress but who complained of decreased sensation in the 
left arm throughout.  The cervical spine showed no evidence 
of paraspinal muscle spasm, but it had tender points and 
decreased ranges of motion, with extension to 10 degrees, 
forward flexion to 20 degrees, rotation to the left to 30 
degrees, rotation to the right to 45 degrees, rotation to 20 
degrees to the left and 30 degrees to the right, and 
increased pain on all directions.  There was a decreased 
triceps reflex on the left, when compared to the right, as 
well as give-way weakness and decreased strength in the left 
upper extremity.  The assessment was cervical spondylosis 
with C6-7 radiculopathy.

On VA spine examination in September 2003, the veteran, who 
used a back brace, reported neck pain since inservice 
injuries to his spine, and said that he continued to have 
problems with his neck, including sharp pain going into his 
left shoulder down his arm, accompanied by numbness.  In 
terms of flare-ups, he stated that a provider advised him to 
have total bed rest for three days just once in the last 
year, and that flare-ups specific to his neck averaged three 
every week, lasting for hours, during which he was 60 percent 
of his normal self.  The veteran reported having missed three 
days of work in the last year because of his neck and back.  
His cervical spine elicited no abnormality in terms of 
temperature, crepitus, or swelling, but there was some slight 
tenderness to palpation.  Forward flexion was to 30 degrees, 
with pain from 20 to 30 degrees.  Extension was to 20 
degrees, with pain from 10 to 20 degrees.  Bilateral rotation 
was to 45 degrees to each side, with pain from 40 to 45 
degrees, and flexion was to 30 degrees to each side.  On 
motor testing, there was decreased sensation to light touch 
throughout the left hand, and reflexes on both biceps, 
brachioradialis, and triceps were "1 to 2+."

The examiner also noted that a CT scan revealed mild 
degenerative joint disease (DJD), but no significant acute 
disc or spinal stenosis, and that x-rays revealed ankylosing 
spondylosis involving the C5 through C7 segments.  The 
assessment was cervical spondylosis with C6-7 radiculopathy, 
and the examiner stated that he would have the veteran see a 
neurologist "to further investigate [his] neurological 
status and order [an] EMG as deemed necessary."

On VA peripheral nerves examination, also in September 2003, 
the veteran restated that, because of incapacitating pain in 
his neck and low back, he had had to remain in bed for three 
days in the past year.  The veteran reported worsening of the 
symptoms with lifting and repetitive movements and said that 
there were no relieving factors.  He again reported numbness 
and tingling that radiated into his left arm and left leg, 
and said that both left extremities felt weak.  While both 
motor and sensory examinations were essentially normal, the 
impression was chronic cervical pain and the examiner pointed 
out that he had arranged for an EMG nerve conduction study 
"to look for cervical radiculopathy," and that he had also 
arranged for x-rays.  In a note added to the report 
presumably after these studies were conducted, the examiner 
stated that x-rays showed cervical spondylosis and that the 
EMG showed cervical radiculopathy.

A VA x-ray report dated in October 2003 indicates that there 
is moderate spondylosis in the veteran's cervical spine, from 
C5 through C7.

According to a December 2003 VA EMG report, the veteran 
reported a history of several years of numbness, weakness, 
and radiating pain in his left upper extremity.  The examiner 
noted that the veteran had painful, limited lateral rotation 
of his cervical spine, with decreased peripheral pulse 
("pp") sensations along the C5, C6, C7, and C8 dermatomes, 
left worse than the right.  The examiner concluded that the 
veteran had left middle and lower cervical radiculopathy.

(It is noted that the above examiner also found the veteran 
to have bilateral ulnar nerve compression at the elbow, left 
worse than the right, mild to moderate right carpal tunnel 
syndrome, and mild right distal ulnar sensory demyelinating 
neuropathy.  Because these disabling entities are clearly not 
part of the service-connected cervical spine disability, they 
have not been considered in evaluating the service-connected 
disability.)

In the November 2004 private neurologist's report, it was 
noted that the veteran had a 12-year history of pain in the 
neck radiating down the left arm, with limited range of 
motion of the neck and weakness in the left arm.  Range of 
motion of the neck was reported to be extremely limited in 
both forward and backward bending, motor strength elicited 
weakness in the biceps and triceps on the left side, and hand 
grasp was mildly weak.  It was further noted that an MRI of 
the cervical region showed a moderate left paracentral disc 
protrusion at C5-6, with possible spinal cord impingement and 
multiple levels of cervical spondylosis, and that an EMG 
revealed a left middle and lower cervical radiculopathy.
 
The report of the MRI cited by the above neurologist, dated 
in May 2004, confirms that there was evidence of mild 
cervical spondylosis at the C5-6 level, a moderate left 
paracentral disc protrusion at the same level, and a small 
posterocentral annular bulge at C4-5.  The radiologist opined 
that there was mild cervical spondylosis.

In reviewing this case under the regulations in effect prior 
to September 2002, the Board finds, resolving any reasonable 
doubt in favor of the veteran, that the evidence reveals a 
cervical spine disability manifested by a pronounced IVDS, 
with persistent symptoms including constant pain and extreme 
stiffness, with associated limitation of motion of the neck, 
radiological evidence of mild spondylosis from C5 through C7, 
and cervical radiculopathy on the left side, with little 
intermittent relief.  In arriving at this finding, the Board 
has deemed credible the veteran's reports of considerable 
functional loss due to symptoms including persistent pain, 
weakness and fatigability in his cervical spine and into his 
left upper extremity, which are all supported by the 
objective evidence gathered in this case.  This evidence 
would warrant a rating of 60 percent under the old version of 
DC 5293.  38 C.F.R. § 4.71a, DC 5293 (2002).

Because a rating of 60 percent is the maximum rating provided 
under the old version of DC 5293 and there is no evidence of 
residuals of a vertebral fracture, with cord involvement, or 
evidence of ankylosis of the entire spine at an unfavorable 
angle (either of which would warrant a total rating under the 
old versions of DCs 5285 and 5286), a rating higher than 60 
percent is not warranted in this case under the sets of 
regulations in effect prior to September 26, 2003.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286 (2003).

As explained earlier, since September 23, 2002, the Schedule 
essentially authorizes VA to rate service-connected IDS based 
on the frequency of any incapacitating episodes during the 
past 12 months or on the combined neurological and orthopedic 
disability.  (An incapacitating episode is defined by VA as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed, and treatment by, 
a physician.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005)).  IVDS remained 
listed under DC 5293 when the 2002 amendment went into effect 
on September 23, 2002, but was thereafter re-numbered as DC 
5243, as of September 26, 2003.

The highest available rating based upon the duration of 
incapacitating episodes is 60 percent, which has already been 
assigned in this decision for the service-connected cervical 
spine disability.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  
Therefore, because that formula could not potentially entitle 
the veteran to a rating exceeding 60 percent, there is no 
need to further consider the potential of a higher rating 
based on incapacitating episodes.

Because in this case the service-connected cervical spine 
disability has both orthopedic and neurological components, 
the Board needs now to evaluate separately both components to 
determine whether, when their ratings are combined (as 
provided in the amended regulations), the veteran may be 
entitled to a rating higher than the 60 percent assigned 
earlier under the old version of DC 5293.  

In evaluating the service-connected disability under the 
criteria for limitation of the motion of the cervical spine 
in effect prior to September 26, 2003 (the old version of DC 
5290), the Board notes that a 30 percent rating would be 
warranted on account of severe limitation of the motion of 
the cervical spine, especially when taking into consideration 
the DeLuca considerations of symptoms such as pain, weakness, 
and fatigability.

In evaluating the service-connected disability under the 
criteria in effect since September 26, 2003, for limitation 
of the motion of the cervical spine, the Board notes that a 
rating of no more than 20 percent would be warranted, as the 
forward flexion of the cervical spine was more recently 
reported as 30 degrees, with a combined range of motion of 
200 degrees (flexion of 30, extension of 20, bilateral 
rotation of 45 each, and bilateral rotation of 30 each).  In 
order for the veteran to be entitled to a rating of at least 
30 percent under the new criteria, his cervical spine would 
need to have flexion limited to at least 15 degrees, or to be 
ankylosed, which is not shown to be the case.

In reviewing the neurological aspect of the veteran's claim 
for a higher rating for his cervical spine disability, the 
Board finds that this disability is currently productive of 
both middle and lower cervical radiculopathy in the left 
upper extremity that is mild in nature.  The Board's finding 
that this disability is no more than mild is based on the 
fact that the evidence, particularly the December 2003 EMG 
report, reveals mostly normal findings, strongly suggesting 
that the involvement is wholly sensory.  See 38 C.F.R. 
§ 4.124a.

Under DCs 8511 and 8512, ratings of 20 percent are warranted 
for mild, incomplete paralysis.  Thus, the veteran is 
entitled to two separate ratings of 20 percent each, under 
both DCs, for his left middle and lower radicular group 
impairment.  When these ratings are combined with the rating 
of 30 percent that was determined above based on severe 
limitation of motion of the cervical spine, the combined 
rating would only be of 55 percent which, when rounded up, 
would represent a rating of 60 percent.  38 C.F.R. § 4.25.

Because the combined disability rating mentioned above is not 
higher than, but equal to, the 60 percent disability rating 
that the Board has determined is warranted based upon IVDS 
under the old version of DC 5293, it is unnecessary to rate 
the symptoms of the service-connected disability separately.  
Moreover, because the above combined rating is, before the 
application of the provisions of Section 4.25, actually lower 
than the rating of 60 percent warranted under the old version 
of DC 5293, the Board finds that it is more favorable to 
evaluate the veteran's cervical spine disability under the 
single DC for IVDS than to rate his symptoms separately.  
Thus, the preponderance of the evidence is against a 
disability rating greater than 60 percent under any of the 
diagnostic criteria.

In view of all of the above, the Board concludes that the 
criteria for a 60 percent rating for the service-connected 
cervical spine disability are met, for the entire duration of 
the appeal period.

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  The veteran is engaged in current employment 
and marked interference with employment is not shown.  Also, 
his cervical spine disability has not required any periods of 
hospitalization.  Accordingly, the Board has determined that 
none of the factors necessary to refer this case for 
extraschedular consideration are present.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

A 60 percent schedular rating for the service-connected 
cervical spine disability is granted.


REMAND

The veteran is seeking a rating higher than 40 percent for 
his service-connected lumbar spine disability.  
Unfortunately, this claim is not yet ready for appellate 
review, as there are some pertinent records presumably still 
missing, the question of the actual extent of the reported 
lumbar radiculopathy/sciatic neuropathy needs clarification, 
and the veteran needs to be re-examined, particularly in 
light of the recent medical evidence suggesting that this 
disability is currently more disabling than when last 
examined almost three years ago.

In regards to the missing records and the evidence suggesting 
worsening of the service-connected condition, the veteran's 
private physician, Dr. R.B., stated, in a May 2004 statement, 
that the veteran was a patient of his practice and that he 
was reporting having developed "increased painful 
radiculopathies and easy fatigability of the left upper and 
lower extremities."  Dr. R.B. also reported therein that 
"MRI studies of the C spine and LS spine are pending," and 
that "[the veteran']s current increasing pain and disability 
[are] certainly related to the spinal traumas he suffered as 
a U.S. Marine."

The most recent treatment records from Dr. R.B in the 
veteran's claims file are dated in July 2001.  (There is also 
of record an x-ray report, dated in April 2004, indicating 
that that study was requested by Dr. R.B., the above-
referenced May 2004 statement from Dr. R.B., and a photocopy 
of a prescription issued by this same physician, in June 
2004, but no actual treatment records since July 2001.)  
Given Dr. R.B.'s statement of may 2004, it appears that there 
are still treatment records from this physician, produced 
since July 2001, that are pertinent to this issue and need to 
be secured.  This would presumably include the report of the 
MRI that Dr. R.B. reportedly requested in May 2004, which is 
not of record.  (There is in the record the aforementioned 
report of a May 2004 MRI of the cervical spine, but not the 
one of the lumbar spine.) 

Also, given the fact that Dr. R.B.'s May 2004 statement 
suggests worsening of the service-connected condition, the 
Board is of the opinion that the veteran should be re-
examined by VA.  While the Board is not required to remand an 
appeal solely because of the passage of time since an 
otherwise adequate examination report was prepared, when the 
evidence suggests that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995).  Moreover, under the provisions of 
the VCAA, the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally, the evidence of record, to include the December 
2003 VA EMG report, reveals that there is lumbar 
radiculopathy on the left side, at the L4, L5, and S1 levels.  
The extent of the neurological impairment of the service-
connected lumbar spine disability is, unfortunately, unknown, 
and needs to be clarified.  Specifically, VA needs to clarify 
the specific nerve, or nerves, involved, whether the 
impairment affects one or both lower extremities, and whether 
the impairment is mild, moderate, or severe.

Accordingly, the issue of entitlement to a disability rating 
higher than 40 percent for a lumbar spine disability 
manifested by low back strain case is REMANDED to the RO, via 
the AMC, for the following action:

1. Ask the veteran to furnish copies of 
all private treatment furnished by any 
private medical health provider, to 
include Dr. R.B., since July 2001 for his 
lumbar spine disability (to include the 
report of the MRI of the lumbar spine 
referred to in the May 2004 statement), or 
to authorize VA in writing to secure this 
evidence on his behalf.  Then act 
accordingly and associate with the 
veteran's claims folder this evidence.

2.  Also ask the veteran to indicate 
whether he has received VA medical 
treatment for his service-connected lumbar 
spine disability since December 2003 and 
to identify the medical facilities where 
any such treatment has been provided.  
Irrespective of the response received from 
the veteran, the RO/AMC should thereafter 
secure, and associate with the veteran's 
claims folder, any records reflecting any 
such treatment by VA.

3.  Once all of the above development has 
been documented and completed in full, and 
all newly-obtained evidence has been 
associated with the veteran's claims file, 
schedule the veteran for VA orthopedic and 
neurological examinations of his lumbar 
spine.

Ask the examiners to review the veteran's 
claims folder (to include the VA 
examination reports of September 2003 and 
the EMG report of December 2003) in 
conjunction with the examinations and to 
note such review in the examination 
reports, or in an addendum.

The orthopedic examination report should 
be as comprehensive as possible and 
include data including the actual degrees 
of flexion, extension, and lateral 
rotation of the lumbar spine, whether 
there is any type of ankylosis, and an 
assessment of the functional impairment 
caused by the service-connected lumbar 
spine disability due to factors such as 
pain, weakness, excess fatigability, and 
loss of coordination.

The neurological examination report should 
be as comprehensive as possible as well, 
and include data including the specific 
neurological diagnoses warranted, the 
specific nerves affected by the service-
connected lumbar spine disability, whether 
any such nerve damage is limited to one 
leg or to both legs, and, for each leg 
and/or nerve affected, whether the 
impairment is considered mild, moderate, 
or severe.

Ensure that at least one of the 
examination reports provides information 
regarding whether the service-connected 
lumbar spine disability has, in the last 
12 months, been productive of 
incapacitating episodes (defined as 
periods of acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed, and treatment by, a 
physician).  If so, the duration of any 
such episodes in the past 12 months, if 
lasting at least one week, must be 
specified.

4.  Then re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue an SSOC before returning the case to 
the Board, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


